IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-84,558-02


                     EX PARTE EVEROLD WAYNE STEWART, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W87-86788 H(B)
                IN THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty-five years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Stewart v. State, No. 05-88-00116-CR (Tex. App.—Dallas Jan. 25, 1989) (not designated for

publication).

        Applicant contends that the State violated Brady v. Maryland1 when the police did not



        1
            373 U.S. 83 (1963).
                                                                                                    2

disclose notes of interviews with the two primary witnesses that contained significant impeachment

material. Smith v. Cain 132 S. Ct. 627 (2012). The State agrees that Applicant is entitled to relief.

       In agreed findings, the trial court has determined that Applicant is entitled to relief on his

Brady claim. The findings also note that Applicant has voluntarily withdrawn actual innocence and

Article 11.073 claims. The trial court’s findings are supported by the record. Relief is granted. The

judgment in Cause No. F 87 86788 H in the Criminal District Court of Dallas County is set aside,

and Applicant is remanded to the custody of the Sheriff of Dallas County.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     November 21, 2018
Do not publish